DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 10 recites the dimension of the bosses in the first section is smaller than the dimension of the bosses in the second and third sections, it is unclear what is meant by this limitation as the dimension of the bosses is defined in terms of the first and second and third sections which are only generally  defined in claim 9 from which claim 10 depends, it is unclear which dimension of the bosses is being referred to, if this is referring to a length, width or thickness over which the individual bosses extend in each section or if the dimension is referring to an individual dimension such as a length, width or thickness of individual bosses in the individual sections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-12, 14-19, 23, 25, 29-31, 35-37 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yang et al. ( US Patent Application Publication US 2014/0082943 A1).
Regarding claim 1, Yang discloses (Figure 1a-1b, 4-8 and 10) a middle member of a heat dissipation device, comprising: a middle member main body (thin sheet member 12 with bosses 13 in the embodiment of figure 4-7), the middle member main body being an integrated structure body (member 12 is integrated within the body 11), the middle member main body having a first face, a second face (the sides of thin sheet member 12 facing either the top or bottom surface of body 11 can be either the first face or the second face respectively), multiple perforations (at open spaces 121 labeled in figure 2) and a channeled structure assembly (channels between bosses 13 as seen in annotated figure 6), the channeled structure assembly being disposed on the first face or the second face (the channels are on both faces ), the perforations (at  open spaces 121) being formed through the middle member main body between the first and second faces ( as seen in figures 4-7), the channeled structure assembly and the perforations being arranged in alignment with each other or not in alignment with each other ( as alignment or not in alignment is not further defined, the channeled structure is in alignment above and below the perorations at open spaces 121 and not in alignment for the sections of the channels at the walls of bosses 13 or  the sections of channels above or below  the surface of thin sheet member 12 that is not perforated at open spaces 121); 


    PNG
    media_image1.png
    476
    815
    media_image1.png
    Greyscale

Annotated Figure 3 of Yang

Regarding claim 2, Yang discloses the claim limitations of claim 1 above and Yang further discloses wherein the channeled structure assembly has multiple recesses ( between individual rows of bosses 13 as in figure 1 with a row lining up in the longitudinal direction/longest dimension  of the thin sheet 12 as seen in figure 1), the recesses being arranged at intervals and extending from the first face to the second face (from the top of bosses 13 the main body of the thin sheet member 12 which divides the sides of thin sheet member 12 facing either the top or bottom surface of body 11), the perforations and the recesses being horizontally arranged not in alignment with each other ( per figure 1 the open spaces 121 are not in line with the bosses 13), at least one communication passage being formed between adjacent pairs of  recesses ( in cross channels around the bosses 13 as seen in figure 1), opposed ends of the communication passages being serially connected with their associated recesses ( the cross channels between the bosses 13 connect rows or recesses between the rows of bosses 13 in figure 1).
	Regarding claim 3, Yang discloses the claim limitations of claim 1 above and Yang further discloses wherein the channeled structure assembly has multiple bosses (bosses 13), the bosses being arranged in an array at intervals (as seen in figure 1 and 4-7), the bosses defining multiple channels therebetween, the perforations (121) and the bosses (13) being horizontally arranged not in alignment with each other (as seen in figure 1 and 4-7).
	Regarding claim 4, Yang discloses the claim limitations of claim 3 above and Yang further discloses wherein the channels are disposed on the first face (the sides of thin sheet member 12 facing either the top or bottom surface of body 11 can be either the first face or the second face respectively, both ow which have channels on them) in a longitudinal direction of the middle member main body or in a transverse direction of the middle member main body or 
Regarding claim 5, Yang discloses the claim limitations of claim 3 above and Yang further discloses wherein the channels are disposed on the first face (the sides of thin sheet member 12 facing either the top or bottom surface of body 11 can be either the first face or the second face respectively, both ow which have channels on them) in a longitudinal direction or in a transverse direction or in both the longitudinal and transverse directions to intersect each other ( channels extend around  all sides of the bosses 13 as seen in figure 1).
	Regarding claim 6, Yang discloses the claim limitations of claim 2 above and Yang further discloses the cross section of the recesses ( recesses between individual rows of bosses 13 as in figure 1 with a row lining up in the longitudinal direction/longest dimension  of the thin sheet 12 as seen in figure 1) has a geometrical configuration selected from a group consisting of circular, elliptic, quadrangular, rhombic and triangular configuration, the cross section meaning the one horizontally extending along the first face or the second face of the middle member main body ( a cross section between adjacent bosses 13 would have a quadrangular shape seen in the similar cross sections of figures 4-7 between adjacent bosses, additionally as what is horizontal is not further defined any cross section that extends along the first or second face in some way could be a cross section that horizontally extends along the first or second face).
	Regarding claim 7, Yang discloses the claim limitations of claim 3 above and Yang further discloses the cross section of the bosses (13) has a geometrical configuration selected from a group consisting of circular (circular bosses 13 are shown in figure 1) , elliptic, quadrangular ( a cross section of the bosses  13 as seen in figure 4-7), rhombic and triangular configuration, the cross section meaning the one horizontally extending along the first face or the second face of the middle member main body (as what is horizontal is not further defined 
Regarding claim 8, Yang discloses the claim limitations of claim 1 above and Yang further discloses wherein the middle member main body (thin sheet member 12 with bosses 13) is made of copper (copper is disclosed a material for the bosses 13 per paragraph 0036).
Regarding claim 11, Yang discloses the claim limitations of claim 1 above and Yang further discloses wherein the channeled structure assembly is disposed on both the first and second faces of the middle member main body (as seen in annotated figure 6 channels are on both sides of the of thin sheet member 12 facing either the top or bottom surface of body 11 which can be either the first face or the second face respectively).
Regarding claim 12, Yang discloses the claim limitations of claim 11 above and Yang further discloses the channeled structure is composed of multiple recesses ( between bosses 13) or multiple bosses (13) or multiple recesses and multiple bosses arranged at intervals ( as seen in figure 1 the bosses 13 are arranged in intervals with recesses in between).
	Regarding claim 14, Yang discloses the claim limitations of claim 1 above and Yang further discloses the middle member main body has a support structure (at bosses 13), the support structure being disposed on one of the first and second faces or on both the first and second faces (bosses are on both sides of the sheet member 12).
	Regarding claim 15, Yang discloses the claim limitations of claim 14 above and Yang further discloses the support structure is a solid column body or a hollow collar body (bosses 13 are solid columns 13 in figure 4-8), the support structure being made of a material selected from a group consisting of copper, aluminum, iron, stainless steel, ceramic material, commercial pure titanium, titanium alloy, copper alloy and aluminum alloy ( copper is disclosed a material for the bosses 13 per paragraph 0036).
	Regarding claim 16, Yang discloses the claim limitations of claim 14 above and Yang further discloses an outer surface of the support structure (bosses 13) is formed with multiple 
	Regarding claim 17, Yang discloses the claim limitations of claim 14 above and Yang further discloses an outer surface of the support structure (bosses 13) is formed with multiple channels (grooves 132 seen in figure 5), the widths of two ends of the channels being equal to or unequal to each other (the examiner notes that the claim limitations of “equal or unequal” widths of the channels encompasses all iterations of the channels widths as the plurality of channels will either have equal or unequal widths).
	Regarding claim 18, Yang discloses the claim limitations of claim 15 above and Yang further discloses a porous structure layer formed of sintered powder (sintered powder 133  per paragraphs 0038 and 0039 and figures 6 and 7) is disposed on an outer side of the solid column body or the hollow collar body (133 is on the outer side of bosses 13 as seen in figures 6 and 7).
	Regarding claim 19, Yang discloses the claim limitations of claim 14 above and Yang further discloses the support structure is a solid column body (bosses 13 are solid columns 13 in figure 4-8) passing through the first and second faces of the middle member main body (bosses 13 pass between the sides of thin sheet member 12 facing either the top or bottom surface of body 11 which can be either the first face or the second face respectively).
Regarding claim 23, Yang discloses (Figure 1a-1b, 4-8 and 10) a middle member of heat dissipation device, comprising a middle member main body (thin sheet member 12 with bosses 13 in the embodiment of figure 4-7), the middle member main body being a multi-piece 10unit assembly structure (at least at sheet 12 and bosses 13), the middle member main body having a substrate (at sheet 12) and a channeled structure assembly (channels between bosses 13 as seen in annotated figure 6), which are overlapped and assembled with each other (as 15structure assembly being disposed on one of the first and second faces of the substrate (the channels are on both faces of sheet 12).

Regarding claim 25, Yang discloses (Figure 1a-1b, 4-8 and 10) a heat dissipation device comprising: a middle member main body (thin sheet member 12 with bosses 13 in the embodiment of figure 4-7) having a first face, a second face (the sides of thin sheet member 12 facing either the top or bottom surface of body 11 can be either the first face or the second face respectively), multiple perforations (at open spaces 121 labeled in figure 2) and a channeled structure assembly (channels between bosses 13 as seen in annotated figure 6), the channeled structure assembly being disposed on one of the first and second faces (the channels are on both faces), the perforations (at  open spaces 121) being formed through the middle member main body between the first and second faces ( as seen in figures 4-7), the channeled structure and the perforations being arranged in alignment with each other or not in alignment with each other (as alignment or not in alignment is not further defined, the channeled structure is in alignment above and below the perorations at open spaces 121 and not in alignment for the sections of the channels at the walls of bosses 13 or  the sections of channels above or below  the surface of thin sheet member 12 that is not perforated at open spaces 121); 
a first plate body having a first surface and a second surface (the bottom and top surfaces of first side 1111 as labeled in figure 2 and annotated figure 6 where the first surface faces the this sheet body 12); and 

Regarding claim 29, Yang discloses the claim limitations of claim 25 above and Yang further discloses the middle member main body (thin sheet member 12 with bosses 13) and the first and second plate bodies ( 1111 and 1112 which are part of body 11) are made of a material selected from a group consisting of pure titanium, titanium alloy, copper, aluminum, stainless steel and ceramic material ( copper is disclosed a material for the bosses 13 per paragraph 0036 and the body 11 can be made of copper or aluminum per paragraph 0044) .
	Regarding claim 30, Yang discloses the claim limitations of claim 25 above and Yang further discloses a microstructure (133) is disposed on the third surface of the second plate body (sintered powder body 133 in figure 6 or 7 is on the third surface as seen in annotated figure 6), the microstructure being a rough face composed of multiple channels or multiple pits and multiple protrusions or a sintered powder layer (sintered powder 133 which can have channels in grooves per paragraph 0039).
	Regarding claim 31, Yang discloses the claim limitations of claim 25 above and Yang further discloses wherein the channeled structure is disposed on both the first and second faces of the middle member main body (as seen in annotated figure 6 channels are on both sides of the of thin sheet member 12 facing either the top or bottom surface of body 11 which can be either the first face or the second face respectively).
Regarding claim 35, Yang discloses the claim limitations of claim 25 above and Yang further discloses the middle member main body has a support structure (at bosses 13), the support structure being disposed on one of the first and second faces or both the first and second faces  of the middle member main body (bosses are on both sides of the sheet member 12).
Regarding claim 36, Yang discloses the claim limitations of claim 35 above and Yang further discloses the support structure is a solid column body or a hollow collar body (bosses 13 are solid columns 13 in figure 4-8), the support structure being made of a material selected from a group consisting of copper, aluminum, iron, stainless steel, ceramic material, commercial pure titanium, titanium alloy, copper alloy and aluminum alloy ( copper is disclosed a material for the bosses 13 per paragraph 0036).
Regarding claim 37, Yang discloses the claim limitations of claim 14 above and Yang further discloses the support structure is a solid column body (bosses 13 are solid columns 13 in figure 4-8) passing through the first and second faces of the middle member main body (bosses 13 pass between the sides of thin sheet member 12 facing either the top or bottom surface of body 11 which can be either the first face or the second face respectively).
Regarding claim 41, Yang discloses (Figure 1a-1b, 4-8 and 10) a heat dissipation device comprising: a middle member main body (thin sheet member 12 with bosses 13 in the embodiment of figure 4-7), the middle member main body being a one-piece unit assembly structure (the internal structure is an assembly of sheet 12 and bosses 13), the middle member main body having a substrate (at sheet 12) and a channeled structure assembly (channels between bosses 13 as seen in annotated figure 6), which are overlapped and assembled with each other (as seen in the figures the bosses 13 and sheet 12  are assembled together and from the internal structure of the heat pipe), the substrate having a first face, a second face (the sides of thin sheet member 12 facing either the top or bottom surface of body 11 can be either the first face or the second face respectively), and multiple perforations (at open spaces 121 15structure assembly being disposed on one of the first and second faces of the substrate (the channels are on both faces of sheet 12); 
a first plate body having a first surface and a second surface (the bottom and top surfaces of first side 1111 as labeled in figure 2 and annotated figure 6 where the first surface faces the this sheet body 12); and 
a second plate body having a third surface and a fourth surface (the top and bottom surfaces of second side 1112 as labeled in figure 2 and annotated figure 6, where the first surface faces the this sheet body 12), the first and third surfaces being correspondingly mated with each other to together define a closed chamber (via the side walls of body 11 connecting the first side 111 and second side 1112 as seen in figure 1a and 1b), the middle member main body (12 and 13) being disposed in the closed chamber, a working fluid being filled in the closed chamber ( a working fluid 2 is provided in the receiving space 111 of the pipe body and per paragraph 0011 and  0041).
Claim(s) 1-7, 11-13, 23, 25-28, 31, 32, and 41 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  Meyer et al.  (US Patent Application Publication US 2007/0240860 A1)
Regarding Claim 1, Meyer discloses (Figure 3-12) a middle member of heat dissipation device, comprising a middle member main body (support structure 230), the middle member main body being and integrated structure body ( support structure 230 is an integrated structure within the planar cooling device), the middle member main body having a first face, a second face (a first face, i.e. a  top or bottom side of support structure 230 as seen in figure 4, can face either plate 210 or 220 and the second face  will  be on the opposite side of the support structure 230 and will face the other plate), multiple perforations ( at openings 231) and a channeled structure assembly, the channeled structure assembly being disposed on the first face or the second face ( channels for flow parallel to first plate 200 and second plate 210 as  

Regarding claim 2, Meyer discloses the claim limitations of claim 1 above and Meyer further discloses wherein the channeled structure has multiple recesses ( between spacers 235 and/or 236), the recesses being arranged at intervals and extending from the first face to the 
Regarding claim 3, Meyer discloses the claim limitations of claim 1 above and Meyer further discloses the channeled structure has multiple bosses (at spacers 235 and/or 236), the bosses being arranged in an array at intervals ( as seen in figure 3 and 11), the bosses defining multiple channels therebetween ( as seen in figure 11 with the flow paths proceed between spacers 235 and 236), the perforations (231) and the bosses (235 and/or 236) being horizontally arranged not in alignment with each other (as seen in figure 3-5)
	Regarding claim 4, Meyer discloses the claim limitations of claim 3 above and Meyer further discloses wherein the channels are disposed on the first face (as seen in figure 11 with the flow paths proceed between spacers 235  where spacers 235 are on the first face) in a longitudinal direction of the middle member main body or in a transverse direction of the middle member main body or in both the longitudinal and transverse directions of the middle member main body to intersect each other ( channels extend around  all sides of the spacers 235 as seen in figure 11).
Regarding claim 5, Meyer discloses the claim limitations of claim 3 above and Meyer further discloses wherein the channels are disposed on the first face (as seen in figure 11 with the flow paths proceed between spacers 235 where spacers 235 are on the first face) in a longitudinal direction or in a transverse direction or in both the longitudinal and transverse 
	Regarding claim 6, Meyer discloses the claim limitations of claim 2 above and Meyer further discloses the cross section of the recesses ( recesses between spacers 235 and/or 236) has a geometrical configuration selected from a group consisting of circular, elliptic, quadrangular, rhombic and triangular configuration, the cross section meaning one horizontally extending along the first face or the second face of the middle member main body ( a cross section between adjacent spacers 235 and 236 would have a quadrangular shape seen in the cross sections of figures 12 between adjacent spacers, additionally as what is horizontal is not further defined any cross section that extends along the firs for second face in some way could be a cross section that horizontally extends along the first or second face).
	Regarding claim 7, Meyer discloses the claim limitations of claim 3 above and Meyer further discloses the cross section of the bosses (spacers 235 or 236)) has a geometrical configuration selected from a group consisting of circular, elliptic, quadrangular ( rectangular cross section as seen in figure 7), rhombic and triangular configuration, the cross section meaning one horizontally extending along the first face or the second face of the middle member main body (as what is horizontal is not further defined any cross section that extends along the firs for second face in some way could be a cross section that horizontally extends along the first or second face).
Regarding claim 11, Meyer discloses the claim limitations of claim 1 above and Meyer further discloses wherein the channeled structure assembly is disposed on both the first and second faces of the middle member main body (as seen in figure 11 and 12 channels around spacers 235 and 236 extend on both sides of the support structure 230).
Regarding claim 12, Meyer discloses the claim limitations of claim 11 above and Meyer further discloses the channeled structure is composed of multiple recesses (recesses between 
Regarding claim 13, Meyer discloses the claim limitations of claim 1 above and Meyer further discloses wherein the perforations (231) have multiple connection passages in a horizontal direction ( in individual channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12 are on both faces of support structure 230 between individual openings 231), the connection passages horizontally extending to connect two adjacent perforations ( seen in figure 3 and 11 over the surface of support member 230 between individual openings 231), the connection passages being disposed on either the first and second faces or on each of the first and second faces ( the connection passages are on both the first and second face of support member 230).
Regarding Claim 23, Meyer discloses (Figure 3-12) a middle member of heat dissipation device, comprising a middle member main body (support structure 230), the middle member main body being a multi-piece 10unit assembly structure, the middle member main body having a substrate (the main body of support structure 230) and a channeled structure assembly (the portion of support structure 230 around spacers 235 and 236 which create channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12), which are overlapped and assembled with each other, the substrate having a first face, a second face (a first face, i.e. a  top or bottom side of support structure 230 as seen in figure 4, can face either plate 210 or 220 and the second face  will  be on the opposite side of the support structure  230 and will face the other plate) and multiple perforations (231), the perforations being formed through the substrate between the first and second faces ( as seen in figure 3 and 4), the channeled 15structure assembly being disposed on one of the first and second faces of the substrate ( channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12 are on both faces of support structure 230).
Regarding Claim 25, Meyer discloses (Figure 3-12) a heat dissipation device comprising: a middle member main body (support structure 230) having a first face, a second face (a first face, i.e. a  top or bottom side of support structure 230 as seen in figure 4, can face either plate 210 or 220 and the second face  will  be on the opposite side of the support structure  230 and will face the other plate), multiple perforations (at openings 231)  and a channeled structure assembly, the channeled structure assembly being disposed on one of the first and  second faces ( channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12 are on both faces of support structure 230), the perforations (231) being formed through the middle member main body between the first and second faces ( as seen in figure 3 and 4), the channeled structure and the perforations being arranged in alignment with each other or not in alignment with each other ( the channels for flow of the coolant fluid are not in alignment with the openings 231where the fluid flows over the connection portions between openings 231 such as on the support structure opposite the spacers 235 or 236 seen in figure 11 and 12 and are in alignment where the fluid flow enter the openings 231 as seen in figure 12); 
a first plate body having a first surface and a second surface ( either the plate 200 or the plate 210 can be the first plate with the first surface being the surface of the respective plate that faces or abuts the  support structure  as seen in  at least figure 4 and the second surface being on the opposite side of the respective plate from the support structure 230 outside of the enclosed space for the coolant fluid); and 
a second plate body (the other of the plates 200 and 210 that is not the first plate) having a third surface and a fourth surface (the third surface being the surface of the respective plate that faces or abuts the  support structure  as seen in  at least figure 4 and the fourth surface being on the opposite side of the respective plate from the support structure 230 outside of the enclosed space for the coolant fluid ), the first and third surfaces being correspondingly mated with each other to together define a closed chamber ( the plates 200 and 210 are sealed at the 
Regarding claim 26, Meyer discloses the claim limitations of claim 25 above and Meyer further discloses wherein the first surface of the first plate body ( where the  plate 210 or lower plate 211 in figure 9 is the first plate with the first surface be that faces or abuts the support structure  230 as seen in figure 9 and the second surface being on the opposite side of the plate 210 or lower plate 111 from the support structure 230 outside of the enclosed space for the coolant fluid) has multiple raised sections ( at the portions of plate 211 connecting fins 213  and facing support structure 230 as seen in figure 9), the second surface being formed with multiple depressions (between fins 213  on the surface outside the enclosed space between plates 211 and 200 as seen in figure 9) in positions opposite to the raised sections, the raised sections being correspondingly attached to the first face of the middle member main body ( the face of support structure 230 facing plate 210/211 where that face is the first second), the third surface of the second plate (200) body being correspondingly attached to the second face of the middle member main body ( through wick 220) .
Regarding claim 27, Meyer discloses the claim limitations of claim 25 above and Meyer further discloses wherein the first surface of the first plate body ( where the  plate 210 or lower plate 211 in figure 9 is the first plate with the first surface be that faces or abuts the  support structure  230 as seen in figure 9 and the second surface being on the opposite side of the plate 210 or lower plate 111 from the support structure 230 outside of the enclosed space for the coolant fluid) has multiple raised sections ( at the portions of plate 211 connecting fins 213  and facing support structure 230 as seen in figure 9),  the second surface being formed with multiple depressions (between fins 213  on the surface outside the enclosed space between plates 211 and 200 as seen in figure 9) in positions opposite to the raised sections, the raised sections being correspondingly attached to the second face of the middle member main body (the face of 
Regarding claim 28, Meyer discloses the claim limitations of claim 25 above and Meyer further discloses wherein the second surface of the first plate body (plate 210 where  the first surface being the surface of the plate 210 that faces or abuts the  support structure 230 as seen in  at least figure 4 and 12 and the second surface being on the opposite side of the respective plate 210 from the support structure 230 outside of the enclosed space for the coolant fluid) is defined as a condensation face (heat is dissipated through the second plate 210 where condensation occurs per paragraph 0053 ), at least one section of the first surface being defined as a condensation section ( fluid would condense on the inner surface of plate 210 facing support structure 230 per paragraph 0053), the fourth surface of the second plate body (plate 200 where  the third surface being the surface of the plate 200 that faces or abuts the  support structure 230 as seen in  at least figure 4 and 12 and the fourth surface being on the opposite side of the plate 200 from the support structure 230 outside of the enclosed space for the coolant fluid ) being defined as a heat absorption face, at least one section of the third surface being defined as an evaporation section ( fluid would evaporate on the inner surface of plate 200 facing support structure 230 per paragraph 0053), the condensation section and the evaporation section being up and down correspondingly arranged ( as seen in figure 12).
	Regarding claim 31, Meyer discloses the claim limitations of claim 25 above and Meyer further discloses wherein the channeled structure is disposed on both the first and second faces of the middle member main body (as seen in annotated figure 4 and 12 channels are on both sides of support structure 230).
Regarding claim 32, Meyer discloses the claim limitations of claim 15 above and Meyer further discloses wherein at least one section of the third surface of the second plate body (where plate 200 is the second plate, the third surface being the surface of the plate 200 that 
Regarding Claim 41, Meyer discloses (Figure 3-12) a heat dissipation device comprising: a middle member main body, (support structure 230), the middle member main body being a one-piece 10unit assembly structure, the middle member main body having a substrate (the main body of support structure 230) and a channeled structure assembly (the portion of support structure 230 around spacers 235 and 236 which create channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12), which are overlapped and assembled with each other, the substrate having a first face, a second face (a first face, i.e. a  top or bottom side of support structure 230 as seen in figure 4, can face either plate 210 or 220 and the second face  will  be on the opposite side of the support structure  230 and will face the other plate) and multiple perforations (231), the perforations being formed through the substrate between the first and second faces ( as seen in figure 3 and 4), the channeled 15structure assembly being disposed on one of the first and second faces of the substrate ( channels for flow parallel to first plate 200 and second plate 210 as  seen in figure 11 and 12 are on both faces of support structure 230);
a first plate body having a first surface and a second surface ( either the plate 200 or the plate 210 can be the first plate with the first surface being the surface of the respective plate that faces or abuts the  support structure  as seen in  at least figure 4 and the second surface being on the opposite side of the respective plate from the support structure 230 outside of the enclosed space for the coolant fluid); and 


Claim(s) 1, 22-25, and 38-41 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  Li et al.  (US Patent Application Publication US 2002/0020518 A1).
Regarding Claim 1, Li discloses (figure 1-4, 6, 8, 10, and 12) a middle member of heat dissipation device, comprising a middle member main body (body 1), the middle member main body being and integrated structure body ( the body 1 is integrated between the panels 2 to from a planar heat pipe), the middle member main body having a first face, a second face (first faces are on the side of the thin plate with the flow guides 10 and grooves 11 and the second face is on the opposite side, alternatively the second face may have the flow guides and grooves and the first face may be the opposite side of the thin plate), multiple perforations ( in through holes 19) and a channeled structure assembly, the channeled structure assembly being disposed on the first face or the second face ( of flow guides 10 and grooves 11 are on either  the first or second face as noted above and wicks 3 form channels for working fluid where the wick structures provide additional flow channels per paragraph 0029), the perforations (19) being formed through the middle member main body between the first and second faces ( as seen in figures 1-4), the channeled structure assembly and the perforations being arranged in alignment with each other or not in alignment with each other (the channels in flow guides 10 

Regarding claim 22, Li discloses the claim limitations of claim 1 above and Li further discloses at least one mesh body (two wicking layers 3, which are mesh bodies, per paragraph 0027, are shown in figure 6, 8, 10 and 12) is attached to one face of the channeled structure assembly (the top or bottom face of flow guides 10, the mesh body having multiple meshes, there being multiple mesh bodies (two wicking layers 3), which are overlapped with each other and attached to one face of the channeled structure assembly ( above or below flow guides 10) and integrated with the middle member main body ( as seen in figure 6, 8, 10 and 12), the sizes of the meshes of the mesh bodies being equal to or unequal to each other (as mesh sizes that 
Regarding claim 23, Li discloses (figure 1-4, 6, 8, 10, and 12) a middle member of heat dissipation device , comprising a middle member main body (body 1), the middle member main body being a multi-piece unit assembly structure, the middle member main body having a substrate (the thin plate of the supportive body 1 per paragraph 0023) and a channeled structure assembly ( of flow guides 10 and grooves 11 and wicks 3 form channels for working fluid where the wick structures provide additional flow channels per paragraph 0029), which are overlapped and assembled with each other, the substrate having a first face, a second face (first faces are on the side of the thin plate with the flow guides 10 and grooves 11 and the second face is on the opposite side, alternatively the second face may have the flow guides and grooves and the first face may be the opposite side of the thin plate) and multiple perforations (in through holes 19), the perforations being formed through the substrate between the first and second faces (as seen in figures 1-4), the channeled structure assembly being disposed on one of the first and second faces of the substrate (as seen in figures 1-4, 6 , 8, 10 and 12).
Regarding claim 24, Li discloses the claim limitations of claim 23 above and Li further discloses the channeled structure assembly is composed of multiple overlapped layers of mesh bodies (two wicking layers 3 which are mesh bodies, per paragraph 0027, are shown in figure 6, 8, 10 and 12), the mesh bodies having multiple meshes (in individual wicking structure 3), the sizes of the meshes of the mesh bodies being equal to or unequal to each other (as mesh sizes that are “equal to or unequal to each other” would encompass all iterations of mesh sizes as mesh sizes will either be equal to each other or not equal to each other).
Regarding Claim 25, Li discloses (Figure 1-4, 6, 8, 10 and 12) a heat dissipation device comprising: a middle member main body (body 1) having a first face, a second face (first faces are on the side of the thin plate with the flow guides 10 and grooves 11 and the second face is on the opposite side, alternatively the second face may have the flow guides and grooves and 
a first plate body having a first surface and a second surface (either the top panel 2 or the bottom panel 2’ in figures 6, 8, 10 or 12 can be the first plate with the first surface being the surface of the respective plate that faces or abuts the  body 1 and the second surface being on the opposite side of the respective panel 2 or 2’ from the body 1 outside of the enclosed space for working fluid between the two panels); and 
a second plate body (the other of the panels 2 or 2’ that is not the first plate/panel) having a third surface and a fourth surface (the third surface being the surface of the respective panel that faces or abuts the  body 1  and the fourth surface being on the opposite side of the respective panel 2 or 2’ from the body 1 outside of the enclosed space for working fluid between the two panels), the first and third surfaces being correspondingly mated with each other to together define a closed chamber ( the body 1 is sealed between the pair of plates per paragraph 0023 to contain the working fluid within), the middle member main body (1) being disposed in the closed chamber ( per paragraph 0023), a working fluid being filled in the closed chamber (per paragraph 0023).
Regarding claim 38, Li discloses the claim limitations of claim 25 above and Li further discloses the channeled structure assembly of the middle member main body is a mesh body (the wicking layers 3, which are mesh bodies, per paragraph 0027, are shown in figure 6, 8, 10 and 12), the mesh body being tightly attached to the middle member main body (wicks 3 are attached to body 1 as shown in figure 6, 8, 10 and 12).
	Regarding claim 39 and 40, Li discloses the claim limitations of claim 25 above and Li further discloses at least one mesh body (two wicking layers 3, which are mesh bodies, per paragraph 0027, are shown in figure 6, 8, 10 and 12) is attached to one face of the channeled structure assembly (the top or bottom face of flow guides 10), the at least one mesh body being tightly attached to the middle member main body (wicks 3 are attached to body 1 as shown in figure 6, 8, 10 and 12), there being multiple layers of mesh bodies (two wicking layers 3) overlapped and assembled with each other (through the body 1 which connects the two meshes 3), the mesh bodies have multiple meshes (at either of the tow wicking layers 3), the sizes of the meshes of the mesh bodies being equal to or unequal to each other (as mesh sizes that are “equal to or unequal to each other” would encompass all iterations of mesh sizes as mesh sizes will either be equal to each other or not equal to each other).
Regarding Claim 41, Li discloses (Figure 1-4, 6, 8, 10 and 12) a heat dissipation device comprising: a middle member main body (body 1), the middle member main body being a one-piece unit assembly structure, the middle member main body having a substrate (the thin plate of the supportive body 1 per paragraph 0023) and a channeled structure assembly ( of flow guides 10 and grooves 11 and wicks 3 form channels for working fluid where the wick structures provide additional flow channels per paragraph 0029), which are overlapped and assembled with each other, the substrate having a first face, a second face (first faces are on the side of the thin plate with the flow guides 10 and grooves 11 and the second face is on the opposite side, alternatively the second face may have the flow guides and grooves and the first face may be the opposite side of the thin plate) and multiple perforations (in through holes 19), the 
a first plate body having a first surface and a second surface ( either the top panel 2 or the bottom panel 2’ in figures 6, 8, 10 or 12 can be the first plate with the first surface being the surface of the respective plate that faces or abuts the  body 1 and the second surface being on the opposite side of the respective panel 2 or 2’ from the body 1 outside of the enclosed space for working fluid between the two panels); and 
a second plate body (the other of the panels 2 or 2’ that is not the first plate/panel) having a third surface and a fourth surface (the third surface being the surface of the respective panel that faces or abuts the  body 1  and the fourth surface being on the opposite side of the respective panel 2 or 2’ from the body 1 outside of the enclosed space for working fluid between the two panels), the first and third surfaces being correspondingly mated with each other to together define a closed chamber ( the body 1 is sealed between the pair of plates per paragraph 0023 to contain the working fluid within), the middle member main body (1) being disposed in the closed chamber ( per paragraph 0023), a working fluid being filled in the closed chamber (per paragraph 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al.  (US Patent Application Publication US 2007/0240860 A1), in view of Moon et al. (US Patent Application Publication US 2010/0108296 A1), hereinafter Moon (US 2010/0108296).
Regarding claim 9, Meyer discloses the claim limitations of claim 1 above and Meyer further discloses the channeled structure has multiple bosses (at spacers 235 and/or 236), the bosses being arranged in an array at spaced intervals ( as seen in figure 3 and 11), the bosses defining multiple channels therebetween ( as seen in figure 11 with the flow paths proceed between spacers 235 and 236), the middle member main body being defined with a first section ( below chip 500 as in figure 11 and 12), a second section  ( to the left of chip 500 in figures 11 and 12 define a second section) and a third section  (to the right of chip 500 in figures 11 and 12 define a third section), two ends of the first section being connected with the second and third sections, the first section being an evaporation section ( the section of plate 200 under chip 500 which is the heat source  and transfers heat to plate 200 where it is evaporated as in figure 12 and per paragraph 0051), while the second and third sections being condensation sections (as seen in figure 12 the sides of the plate 200 to the left and the right of the portion of plate 200 under chip 500 have condensed fluid flowing back to be heated as seen in figure 12 and per paragraph 0053).
However Meyer does not disclose the intervals between the bosses of the first section being smaller than the intervals between the bosses of the second and third sections, a 
Moon (US 2010/0108296) teaches Figure 5 a member for a heat dissipation device that function to return working fluid to an first/evaporator section from a second or third/condenser section (per paragraph 0049-0056) intervals between the channels of the first section (where the grooves  501 in the evaporator section  per paragraph  0052, which would corresponding to the bosses  in the evaporator section of Meyer above) being smaller than the intervals between the bosses of the second and third sections ( the diameter of the perforations of the first section being smaller than the diameter of the perforations of the second and third sections (as seen in figure 5 the gaps between channels are smaller in the evaporator section in 501 that ant the condenser section on the opposite side of the plate 500 and per paragraph 0052-0053) . 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the support structure of Meyer to include the smaller grooves/channels in the evaporator section than in the condenser section as recognized by Moon (US 2010/0108296), Doing so would provide a structure that could provide higher capillary action from the smaller dimensions as recognized by Moon (US 2010/0108296)  (per paragraph 0053).
	Regarding claim 10,.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent Application Publication US 2014/0082943 A1), in view of Moon et al. (US Patent Application Publication US 2012/0145357A1), hereinafter Moon (US 2012/0145357).
Regarding claim 20, Yang discloses the claim limitations of claim 17 above and however Yang does not discloses the channels have a trapezoidal or a conic shape. As Yang is silent as to the shape of the grooves (grooves 132 seen in figure 5).
Moon (US 2012/0145357) teaches channels in a heat pipe that have a trapezoidal shape (grooves 120 may have a trapezoidal shape per paragraph 0039). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic shape of the grooves of Yang to be trapezoidal as taught by Moon (US 2012/0145357), doing so would provide a known shape of groove in a heat pipe that can allow working fluid to flow over a surface and generate capillary force in a heat pipe as recognized by Moon (US 2012/0145357) (per paragraph 0039).  

Claims 21 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. ( US Patent Application Publication US 2014/0082943 A1), in view of Rush et al. (US Patent Application Publication US 2010/0294475 A1).
Regarding claim 21 and 33 Yang discloses the claim limitations of claim 1 and 25 above respectively. However Yang does not disclose a surface of the channeled structure assembly has a nanometer structure layer, the nanometer structure layer being a nanometer whisker layer or a nanometer carbonized layer or nanometer oxidization layer, the nanometer oxidization layer being one of copper oxide, titanium oxide or aluminum oxide, as Yang is silent as to the material and size of any capillary structure.
	Rush et al. teaches (Figure 1-6) structure for a heat pipe with   channeled structure has a nanometer structure layer (on the surface shell 20 the porous layers 22 ) , the nanometer structure layer (the porous layer can be of particles of a nanometer size per paragraph 0045-
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic porous layer (133) of Yang to include the particle sizes and materials of construction of Rush. Providing the nanometer size capillary layer so would provide an increase in the capillary forces as decreasing the pore size can increase the capillary forces and increase heat transfer as recognized by Rush (per paragraph 0046) using the copper oxide, titanium oxide or aluminum oxide would provide a material suitable for construction of the porous wicks of the nanometer size as recognized by Rush (per paragraph 0063-0064). 
Regarding claim 34, Yang as modified discloses the claim limitations of claim 33 above and Yang further discloses the channeled structure (between bosses 13 as seen in annotated figure 6) is correspondingly attached to the third surface of the second plate body ( as seen in annotated figure 6).
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Yang does not disclose an integrated structure body  and the channels are not disposed on the first face or the second face the examiner respectfully disagrees and notes that the middle structure of the bosses 13 and thin sheet member 12 are and integrated structure body  in that member 12 and 13 is integrated within the body 11 and additionally Yang discloses the language that the bosses 13 are formed on the thin sheet member per at least paragraph 0013 and as seen in figure 8 where the thin sheet member  12 is shown with the bosses 13 formed on it. As such a channeled structure .
Regarding the applicant’s arguments against Meyer that Meyer does not disclose the capillary structure as claimed, the examine nots that no specific mention of capillary structure is claimed in the claims, rather just a channeled stricter assembly or a mesh structure assembly and Meyer meets the channels structure assembly limitations of claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a capillary structure of the channeled structure or a thinness of the plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case only a channels structure is recited by the limitations of the claims rejected by Meyer above and Meyer discloses the channeled suture limitations as noted above.
Regarding the applicant’s arguments against Li; specifically that Li is different from the channeled structure assembly and perforations arranged in an interlaced manner as claimed. The examiner respectfully disagrees and notes that in the independent claims the configuration of the channels and the perforations are only generally disclosed or described as being in alignment or not in alignment with each other.  Li discloses (figure 1-4, 6, 8, 10, and 12) a middle member, body 1, with multiple perforations, in through holes 1, and a channeled structure assembly, the channeled structure assembly being disposed on the first face or the second face, where flow guides 10 and grooves 11 form channels for working fluid where the that act as wick structure to provide additional flow channels per paragraph 0029. As such Li still discloses the broad limitations of the independent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763